Citation Nr: 1729333	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-32 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) (based on service connection for the cause of the Veteran's death).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1961 to November 1970 and from February 1971 to August 1981.  The Veteran died in August 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served honorably in the United States Navy, to include service during the Vietnam Era.  His personnel records indicate that he was onboard the U.S.S. Herbert J. Thomas (DD-833) when it temporarily operated on Vietnam's inland waterways.  (See November 1966-May1967 and November 1967-June 1968 Reports of Enlisted Performance Evaluation and Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (noting that DD-833, a Category II ship, operated in the Mekong River Delta in December 1966 and the Saigon River in April 1968.)  Consequently, presumptive Agent Orange exposure is established.

The Veteran's death certificate reflects the cause of death as metastatic kidney cancer, which is not a disability entitled to presumptive service connection under the provisions of 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  In an April 2015 VA medical opinion, the physician reviewing the file noted a June 2009 pathology report with a diagnoses of renal cell carcinoma, clear cell type, and opined that "current medical science has not established that agent orange exposure is a direct cause or factor in the development of renal cell carcinoma."  The claim was denied on that basis.

In a March 2017 letter, one of the Veteran's private treating physicians opined that the Veteran "had lesions in the lung that could have possibly been from a lung cancer primary."  The provided nexus opinion is phrased in speculative terms and, thus, does not rise to the level of "as likely as not," which is required to support a grant of the benefits claimed.  (Furthermore, it does not address whether, if a primary lung cancer was present, it caused or contributed to the Veteran's metastatic renal cell carcinoma.)  However, it has raised a new theory of entitlement, as lung cancer is a condition presumptively linked to Agent Orange exposure.  Therefore, a new nexus opinion should be obtained regarding this theory.  See 38 U.S.C.A. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Additionally, during the February 2017 Board hearing, the appellant raised a number of additional theories of entitlement, to include as due to exposure to chemicals, mold, asbestos, and radiation contamination while serving on the U.S.S. Hoel (DDG-13) while it was stationed at Hunters Pont Navy Shipyard in San Francisco, California.  (See Transcript, pages 7-8).  On remand, the AOJ should advise the appellant of any additional information needed from her to allow VA to pursue those theories of entitlement and conduct any additional development appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for exhaustive development to verify the Veteran's exposures to chemical, mold, asbestos, and radiation contamination while serving on the U.S.S. Hoel (DDG-13) while it was stationed at Hunters Pont Navy Shipyard in San Francisco, California, as reported by the appellant during the February 2017 Board hearing.  (See Transcript, pages 7-8).

If the information of record is insufficient to verify the reported exposures, the appellant should be notified of the specific information that is needed to allow for verification and afforded an opportunity to respond.  Any response indicating that verification was not possible (i.e. that records could not be located) should specify what exactly cannot be located or verified. 

The AOJ should thereafter make a formal finding for the record regarding each of the claimed exposures and conduct any additional development deemed necessary based on the expanded record (e.g., a new dose estimate).  If any development sought in this matter cannot be completed, the reason why completion is not possible must be explained, and the scope of the attempt must be described.

2.  After the record is determined to be completed, the AOJ should secure an advisory medical opinion by an oncologist.  Upon review of the completed record, the specialist should provide an advisory opinion regarding:

(a) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's metastatic kidney cancer is related to his active service, to include consideration of (confirmed) exposure to Agent Orange and of (if shown in the expanded record) exposure to asbestos, mold, radiation, and other chemicals.  If the Veteran's kidney cancer is determined to be unrelated to service, the consulting physician should identify the etiology considered more likely.  The specialist is advised that the absence of renal cell carcinoma from the list of conditions which are presumed to be the result of exposure to herbicides in Vietnam is not, by itself, a sufficient explanation for a negative opinion.

(b) whether the Veteran had a primary lung cancer at the time of his death (or any other primary cancer other than kidney cancer) and, if so, whether it is at least as likely as not (a 50 percent probability or greater) that such cancer was a cause of, or a significant contributing condition leading to, the Veteran's death.  

The consulting provider should include rationale with all opinions, citing to supporting clinical data and medical literature, as deemed appropriate.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



